Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                the district court conducted an evidentiary hearing and heard testimony
                from Boney and his former counsel. The district court determined that
                although counsel misinformed Boney about his potential sentence, he
                failed to demonstrate prejudice because, "in essence, petitioner conceded
                he still would have pleaded guilty had [counsel] correctly explained the
                possible sentences he faced." The district court stated that it was "not
                persuaded" that Boney "would not have pleaded guilty and would have
                insisted on proceeding to trial absent the misinformation."      See Hill v.
                Lockhart, 474 U.S. 52, 58-59 (1985); Strickland v. Washington, 466 U.S.
                668, 687-88, 694 (1984); Kirksey v. State,    112 Nev. 980, 987, 923 P.2d
                1102, 1107 (1996); see also Cullen v. Pinholster, 563 U.S. „ 131 S.
                Ct. 1388, 1408 (2011) ("Surmounting Strickland's high bar is never an
                easy task." (quotation marks omitted) (alteration omitted)). The district
                court also found that Boney entered his guilty pleas knowingly and
                intelligently, see Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368
                (1986), and that his pleas were not rendered invalid by counsel's failure to
                execute certificates of counsel, see Sparks v. State, 121 Nev. 107, 112, 110
                P.3d 486, 489 (2005) (failure to substantially comply with NRS 174.063
                will not invalidate a guilty plea "provided that the totality of the
                circumstances indicates that the guilty plea was knowing, voluntary and
                intelligent"). We conclude that the district court did not err by rejecting
                Boney's ineffective-assistance claims.
                            Second, Boney contends that the district court erred by
                improperly analyzing his ineffective-assistance-of-appellate-counsel claims
                as challenges to the validity of his guilty pleas. In support of his claim,
                Boney refers to statements made by the district court at his evidentiary

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A



                                  kUgUr`
                 hearing. Boney, however, does not address the district court's order
                 denying his claims. We have held that only a final judgment, signed by
                 the judge and entered by the clerk, is effective and appealable. See Rust v.
                 Clark Cty. School District, 103 Nev. 686, 689, 747 P.2d 1380, 1382 (1987)
                 (explaining that oral pronouncements from the bench are ineffective for
                 any purpose). The district court's written order properly analyzes Boney's
                 claims pursuant to the standard announced in Strickland and as noted in
                 Kirksey, 112 Nev. at 998, 923 P.2d at 1113-14. Therefore, we conclude
                 that Boney's contention is without merit. Accordingly, we
                             ORDER the judgments of the district court AFFIRMED.




                                                    Hardesty
                                                                  Sth             , J.




                                                    Douglas
                                                             .   D#074            , j.



                                                          akar
                                                    Cherry


                 cc:   Hon. Janet J. Berry, District Judge
                       Janet S. Bessemer
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e